03-15-00025-CV



January 21, 2015


Jeff Cody
Fulbright & Jaworski
2200 Ross Avenue, Ste 2800
Dallas, TX 75201

Re: Cause No. GN-12-000983
    Lake Travis Transitional LTCH v Lakeway Regional Medical Center, et al.

Dear Mr. Cody:

On January 21, 2014 I received your Request for Reporter’s Record in the above-
styled case, a hearing that was held on May 28, 2014.

There was no Reporter’s Record made of the hearing that occurred on May 28,
2014.

Sincerely,


/s/ Meanette J Salgado______
Meanette J Salgado, CSR, RPR
Official Court Reporter
126th Judicial District Court
P.O. Box 1748
Austin, Texas 78767

CC: Jeffrey D. Kyle, Third Court of Appeals